Title: To Alexander Hamilton from William Willcocks, 27 June 1799
From: Willcocks, William
To: Hamilton, Alexander


          
            Major General Hamilton,
            Sir,
            New York. June 27th. 1799.
          
          Immediately upon the receipt of your communication respecting the Affair with Mr. Lowrie at Brooklyn, I went over: and upon the examination of a number of Witnesses, found the Substance of the business to be as follows,
          That a Chimney Sweep of Mr Lowries had ran away—That he was taken up by the Sergeant; who kept and maintained him best part of a day and night; intending on the afternoon of the day, his Master came over to have sent him to New York. That the Master first sent a Negro for the Runaway—That he was  asked to shew a line, or order from the Owner; and not doing this, was told when the Owner came he should have him,
          That when the Master came, he was delivered up without difficulty—that the Master upon receiving him gave the Sergeant 2/.—That the Sergeant returned the Money, saying it was not enough for the boy had cost him more—Some word followed, and the Sergeant said he was no Gentleman, or, he would give more, & returned the Money. Mr Montonjei damned him and all who wore the Cloth &ca. And so the thing proceeded by mutual Altercation & abusive Language ’till the boat went off—Where Mr Lowrie Lives I know not, and have not thought it incumbent, to omit other duties, to search for him,
          The Man called a Sergeant is a hired Man; and in a few days will be discharged—I could not find that the Soldiers participated in the Affair, any farther than some of them being present. It being night I returned; desiring Lieut.  Laidlie, to make further enquiry in the morning, & give me a report. The result is the inclosed—Lieutenant Ladlie, knew nothing of this business ’till informed by me.
          If this is not satisfactory I shall expect to hear farther from the Major General, To whom, I am, With the highest consideration, An Obd. Servt.
          
            Wm. Willcocks.
          
        